UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 18, 2007 TENNESSEE COMMERCE BANCORP, INC. (Exact name of registrant as specified in its charter) TENNESSEE 000-51281 62-1815881 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 381 Mallory Station Road, Suite 207, Franklin, Tennessee 37067 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (615) 599-2274 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. On July 18, 2007, Tennessee Commerce Bancorp, Inc. (the “Corporation”), announced thatFowler H. Low, Winston C. Hickman and Regg E. Swanson resigned from the Corporation’s Board of DirectorsA copy of the related press release is attached as Exhibit 99.1 to this Current Report on Form8-K and is incorporated herein by reference in its entirety. The information furnished herein, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description of Exhibit 99.1 Press release issued July 18, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TENNESSEE COMMERCE BANCORP, INC. (Registrant) Date: July 18, 2007 By: /s/ Arthur F. Helf Arthur F. Helf Chairman and Chief Executive Officer EXHIBIT INDEX Exhibit Description 99.1 Press Release dated July 18, 2007
